DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 12, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (US 9,895,867) in view of Ikeda (English Translation of JP 2014073580).
	Regarding claim 1, Kawabe teaches a  method for manufacturing a three-dimensional shaped molded article made of a fiber-reinforced composite material, the method comprising:
preparing a stack comprising (i) a plurality of sheet-shaped prepregs which are each either a UD prepreg or a cloth prepreg (Col 5, Ln 55- Col 6, Ln 2) and (ii) a resin material that is a heat-curable resin film consisting of a resin composition, laminated with one another (Figure 1 and Col 8, Ln 19-35); and
obtaining the molded article by laminating the layers (Col 6, Ln 26-32 and Col 12, 45-47);
wherein a plurality of the sheet-shaped prepregs comprise two of the sheet-shaped prepregs having different fiber directions (Col 12, Ln 55-67); and
wherein a plurality of the sheet-shaped prepregs comprise two of the sheet-shaped prepregs arranged adjacently to each other with the resin material sandwiched therebetween (Col 8, Ln 41-46 and Col 12, Ln 55-67).

Kawabe does not teach obtaining the molded article by compression molding in which the stack is cured by being heated and pressurized in a molding die. 

Ikeda teaches a method of producing a molded article of fiber-reinforced resin (Figure 1 and [0002]), wherein it is necessary to absorb deformation with the preform so that no wrinkles are generated by utilizing a tension applying mechanism [0007] and pull the preform substrate from the central portion toward the extended portion (Figure 4a-4b) and utilizing molds for heated compression molding (Figure 5 and [0024]). 

Both Kawabe and Ikeda teach a process of manufacturing a multilayer thermoplastic resin-reinforced sheet material. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed method of curing the laminate of Kawabe with the compression molding and shaping steps of Ikeda, a functionally equivalent process of curing a laminate. 

Regarding claim 2, Kawabe in view of Ikeda teaches the process as applied to claim 1, wherein the stack is formed into a preform by preparatory molding (Ikeda, Figure 1 and [0007]) and the preform is further subjected to hot press-molding (Ikeda, Figure 5 and [0024]).

Regarding claim 9, Kawabe in view of Ikeda teaches the process as applied to claim 1, wherein the three-dimensional shaped molded article has a three-dimensional shape which cannot be developed in a plane (Ikeda, Figure 5a). 

	Regarding claim 12, Kawabe in view of Ikeda teaches the process as applied to claim 1, wherein a plurality of sheet-shaped prepreg comprise a cloth prepreg (Kawabe, Col 5, Ln 55- Col 6, Ln 2). 

	Regarding claim 22, Kawabe in view of Ikeda teaches  the process as applied to claim 1, wherein the resin material is the heat-curable resin film (Kawabe, Col 7, LN 6-20).  

	Regarding claim 24, Kawabe in view of Ikeda teaches the process as applied to claim 1, wherein a matrix resin in the sheet shaped prepregs and the resin composition in the heat-curable resin film have the same composition (Kawabe, Col 6, 64- Col 7, Ln 5). 

	Regarding claim 25, Kawabe in view of Ikeda teaches the process as applied to claim 22, wherein the heat-curable resin film has a thickness of 20 microns to 80 microns (i.e., 0.02 to 0.08 mm) (Kawabe, Col 7, LN 6-20).  
Kawabe in view of Ikeda does not teach a thickness of the heat-curable resin film is from 0.1 to 1 mm.
 	Kawabe teaches if the thickness is 20 μm or less, it is difficult to manufacture the resin layer and a stable resin layer cannot be obtained. Moreover, if the resin layer becomes too thin, the effect of impact resistance cannot be obtained easily. If the
thickness becomes 80 μm or more, it becomes difficult to raise the fiber volume content of the laminated molded body (Col 7, Ln 6-20). 
	One of ordinary skill in the art would have recognized that the thickness of the resin layer is a result effective variable that influences the impact resistance of the layer and, therefore, laminate, and the fiber volume content of the laminated molded body. Therefore, one of ordinary skill in the art would have been motivated to optimize the thickness of the resin layer of Kawabe in view of Ikeda and, in doing so, would have arrived at a thickness of 0.1 to 1 mm. 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (US 9,895,867) in view of Ikeda (English Translation of JP 2014073580), as applied to claim 1, in further view of Campbell (“Introduction to Composite Materials,” Structural Composite Materials, 2010). 
Regarding claim 4, Kawabe in view of Ikeda teaches the process as applied to claim 1, wherein the stack comprises a unit having a five-layer configuration of sheet-shaped prepreg (A)/sheet-shaped prepreg (B)/the resin material (C)/sheet-shaped prepreg (D)/sheet-shaped prepreg (E) in the form of 45/ 0/ resin layer/ -45/ 90 (Kawabe, Col 9, Ln 1-11 and 25-35) (i.e., fiber directions of the sheet-shaped prepregs (A), (B), (D) and (E) are different from one another). 
Kawabe in view of Ikeda teaches the sheet-shaped prepreg (A), the sheet-shaped prepreg (B),  the sheet-shaped prepreg (D) and the sheet-shaped prepreg (E) are each either a UD prepreg or a cloth prepreg (Kawabe, Col 5, Ln 55- Col 6, Ln 2), 
wherein fiber directions of the sheet-shaped prepregs (B), (D) and (E) are each from 15° to 165° when a fiber direction of the sheet-shaped prepreg (A) is taken as 0° (Kawabe, Col 15, Ln 55-Col 16, Ln 6). 
When the sheet-shaped prepreg (A) of Kawabe in view of Ikeda is taken as 0°, the ply orientation of the laminate would be 0/-45/ resin layer/ 90/ 45.  

Campbell teaches a quasi-isotropic laminate comprising plies in the orientation of 0, 90, 45, and -45 (Page 7). 
Both Kawabe and Campbell teaches a process of manufacturing a quasi-isotropic laminate comprising plies. It would have been obvious to one of ordinary skill in the art to substitute the ply orientations of Kawabe in view of Ikeda with the ply orientations in the sequence of Campbell, a functionally equivalent ply orientations for a multilayer laminate

Regarding claim 5, Kawabe in view of Ikeda and Campbell teaches the process as applied to claim 4, wherein the ply orientation of the laminates 0/90/ resin layer/45,  
-45 (Campbell, Page 7), thereby a fiber direction of the sheet-shaped prepreg (B) is from 85° to 95°, a fiber direction of the sheet-shaped prepreg (D) is from 30° to 60°, and a fiber direction of the sheet-shaped prepreg (E) is from 120° to 150°.

Regarding claim 6, Kawabe in view of Ikeda and Campbell teaches the process as applied to claim 4, wherein the stack comprises two of the units laminated adjacently to each other (Kawabe, Col 15, Ln 54-66) sandwiching therebetween a resin material which is either a heat-curable resin film consisting of a resin composition (Kawabe, Col 8, Ln 14-18; Col 7, Ln 21-35; and Col 15, Ln 54-66).

	Regarding claim 7, Kawabe in view of Ikeda teaches the process as applied to claim 6, wherein the stack comprises two of the units laminated adjacently to each other directly or sandwiching therebetween a resin material which is either a heat-curable resin film consisting of a resin composition (Kawabe, Col 8, Ln 14-18; Col 7, Ln 21-35; and Col 15, Ln 54-66), such that the fiber directions are mirror symmetric between the two of the units with respect to asymmetric plane existing between the two of the units (Campbell, Page 7). 

	Regarding claim 8, Kawabe in view of Ikeda teaches the process as applied to claim 5, wherein a difference in angle between the fiber direction of the sheet-shaped prepreg (D) and the fiber direction of the sheet-shaped prepreg (E) is 90° (Campbell, Page 7).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (US 9,895,867) in view of Ikeda (English Translation of JP 2014073580), as applied to claim 1, in further view of Jones (PG-PUB 2003/0219578). 
Regarding claim 23, Kawabe in view of Ikeda teaches the process as applied to claim 1, wherein the resin material is the one in which at least one of powder, fiber, fabric, film, perforated film and the like made of a thermoplastic resin material is dispersed can be also used (Kawabe, Col 7, Ln 46-51).
Kawabe in view of Ikeda does not teach the resin material is the sheet molding compound.
Jones teaches a process of molding a multi-layer composite comprising reinforcement and resin material (Abstract and Figure 1, [0024]). 
Both Kawabe and Jones  teach manufacturing a laminate comprising fiber reinforcement and resin. It would have been obvious to one of ordinary skill in the art to substitute the resin layer of Kawabe with the sheet molding compound of Jones, a functionally equivalent molding material. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/           Examiner, Art Unit 1745